899 So. 2d 1283 (2005)
Melvin JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-724.
District Court of Appeal of Florida, Fifth District.
April 29, 2005.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Melvin Johnson appeals his convictions for four counts of robbery with a firearm. Johnson was sentenced to concurrent terms of life in prison with a ten-year minimum mandatory for counts one and two, and concurrent terms of life with a ten-year minimum mandatory for the other two counts, consecutive to counts one and two. On appeal, Johnson contends that the trial court erred by imposing two of the ten-year minimum mandatory sentences consecutively. Johnson argues that the ten-year minimum mandatory terms should run concurrently because the crimes occurred during a single criminal episode. We agree and remand for resentencing in accordance with this opinion. See Perreault v. State, 853 So. 2d 604 (Fla. 5th DCA 2003).
Because this corrected sentence has no impact on the term of Johnson's incarceration, he need not be present at resentencing.
Convictions AFFIRMED, sentences REMANDED for correction.
PALMER, ORFINGER and MONACO, JJ., concur.